EXHIBIT 10.3

Description of Option Remediation for Certain Executive Officers and Directors

On November 6, 2007, the Special Committee of the Board of Directors of
ScanSource, Inc. (the “Company”) approved, and the Board of Directors and
Compensation Committee of the Board acknowledged and accepted, certain remedial
actions with respect to certain current and former executive officers and
directors of the Company (the “Remedial Actions”) resulting from the
investigation recently undertaken by the Special Committee and subsequent
accounting analysis based on the Special Committee’s findings with respect to
the Company’s stock option grant practices. The Remedial Actions reflect the
voluntary offer of appropriate remediation of financial benefits received by
such individuals from the options-related issues identified by the Special
Committee’s investigation and included, but were not limited to, the following:

Mr. Michael L. Baur offered, with respect to options for which the Company had
adjusted the measurement date as a result of the Special Committee’s findings
and subsequent accounting analysis:

(a) for each option which he had already exercised, to pay to the Company,
before the end of the Company’s current fiscal year, (1) $202,805.59, which is
the amount equal to the difference between the exercise price paid upon the
exercise of the option and the market price of the shares on the new measurement
date and (2) all amounts to be paid by the Company to the Internal Revenue
Service, including penalties and interest, with respect to amounts required to
be withheld because certain options previously treated as incentive stock
options will be treated as non-qualified options (estimated as of November 1,
2007 to be $238,225), as such amounts may be finally determined by the Company,
and

(b) for options he has not yet exercised, to increase the exercise price of each
option to the market price of the shares on the new measurement date, such
amounts and prices having been previously determined by the Company.

Mr. Steven R. Fischer and Mr. James G. Foody offered, with respect to each
option they had exercised and for which the Company had adjusted the measurement
date, to pay to the Company, before the end of the current fiscal quarter, an
amount equal to the difference between the exercise price paid upon the exercise
of the option and the market price of the shares on the new measurement date
($6,850.00 for each of Mr. Fischer and Mr. Foody).